Title: [Diary entry: 7 April 1785]
From: Washington, George
To: 

Thursday 7th. Mercury at 48 in the Morng.— at Noon and 52 at Night. Wind at East & fresh all day; Morning heavy, with great appearances of rain which began to fall about One clock moderately, but encreasing, it came on by Night to rain hard and in the Night much fell. This day I had Assembled a number of Plows to prepare, if possible, the enclosure by my Barn. & the Pine groves for sowing my Grass Seeds; but I had not plowed one half of it before the Rain obliged me to desist. Sowed the South Semicercle—rather half of it, for the lower part was too wet, with Holly berries in the same manner I did the No. one with this difference, that the middle drill was sowed with the berries which had been dried & were packed in Shavings & the outr. drills of the othr. sort. Colo. Willm. Fitzhugh of Maryland, & a Mr. Clare came here to Dinner; as did Nelly & Washn. Custis.